DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 9, 10, 11, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (2018/0012069).

Regarding claim 1, Chung teaches an apparatus for fingerprint sensing (para [0035]  a fingerprint sensing system 10; Fig 1), the apparatus comprising: a display layer (Fig 1; OLED layer) covered by a transparent layer (cover glass; Fig 1) and configured to emit light to illuminate a finger surface touching the transparent layer (para [0036]  in addition to the above-described OLED display panel and LCD panel, when light emitted from a light source of a display panel is reflected by a fingerprint and is transmitted in a direction towards a backplane of the display panel (or in a direction towards a fingerprint sensor 12); Fig 1; Fig 4 ), wherein the display layer is transparent to reflected light from the finger surface and allows the reflected light to reach underlying layers (Fig 4; para [0040] the OLED layer included in the OLED display panel and the pinhole mask 12_1 may be substantially disposed in parallel. Accordingly, light emitted from the plurality of OLEDs in the OLED layer may be transmitted in a direction towards the fingerprint located on a cover glass, and the light reflected by the fingerprint may be transmitted to the pinhole mask 12_1 within an angle of view formed by the pinhole in the pinhole mask 12_1) including: a collimator layer (122; Fig 5) configured to collimate the reflected light (Fig 4; Fig 5; para [0069] a plurality of pinholes 122 for forming a focus of the light reflected and transmitted by the fingerprint according to the above-described example embodiments may be formed to pass through the first and second layers 120a and 120b.); and a pixelated image sensor (Fig 4; para [0065] mage sensor 12_2 ) configured to sense the collimated reflected light (para [0037] the image sensor 12_2 may be implemented as a semiconductor layer or semiconductor chip in which a plurality of photoelectric conversion elements (e.g., photodiodes (PDs), phototransistors, photo gates, pinned PDs, etc.) are formed. According to one example embodiment, the image sensor 12_2 may be a semiconductor layer in which an image sensor such as a complementary metal-oxide-semiconductor (CMOS) image sensor (CIS) and a charge coupled device (CCD) is implemented. In the following description, it is assumed that the photoelectric conversion elements in the image sensor 12_2 are implemented as PDs), wherein collimation by the collimator layer enables achieving a one-to-one of the finger surface formed on the pixelated image sensor (Fig 3A; Fig 3B; para [0043] a plurality of fingerprint pixels W.sub.FP may be defined to correspond to the plurality of sensor pixels of the image sensor 12_2, and each of the fingerprint pixels W.sub.FP may correspond to an object region shown by one pinhole and one sensor pixel. A shape and size of the fingerprint pixel W.sub.FP corresponding to each pinhole may be determined according to variable factors such as a distance between the display panel 11 and the pinhole mask 12_1, a distance between the pinhole mask 12_1 and the image sensor 12_2, a thickness of the pinhole mask 12_1, a diameter of the pinhole, a shape of the pinhole, and the like. Para [0054] The PD included in the sensor pixel senses the light passing through the pinhole, and generates an electrical signal corresponding to the sensed light. In FIG. 3A, since one PD is formed in one sensor pixel,(= claimed one-to-one imaging ratio between an area of the finger surface touching the transparent layer and an area of a corresponding image of the finger surface formed on the pixelated image sensor) contrast data corresponding to the fingerprint pixel may be generated through a processing operation on the electrical signal generated from the one PD) (Note: claim as presented recites “achieving a one-to-one imaging ratio between an area of the surface touching the transparent layer and an area of a corresponding image of the finger surface formed on the pixelated image sensor” and this claimed aspect is achieved by collimator layer, as recited in the claim. Given the prior art teaches “collimator layer” it is achieving such result. Claim as presented, does not further describe which particular property or physical arrangement of different elements with respect to each other results in achieving the claimed result of one-to-one 
The embodiment of Chung as applied above fails to teach a touch-display layer; as claimed.
However, another embodiment of Chung teaches an apparatus for fingerprint sensing (Fig 33), the apparatus comprising: a touch-display layer (TP+OLED; Fig 33) covered by a transparent layer (CG; Fig 33) and configured to emit light to illuminate a finger surface touching the transparent layer (para [0195]  the fingerprint sensor 2223 may correspond to any of the various embodiments described above, and generate a fingerprint image by using OLEDs as light sources and sensing light reflected by a fingerprint of the user).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified/combined different embodiments of Chung in order to yield predictable result of providing fingerprint sensing.

Regarding claim 2, Chung teaches the apparatus of claim 1, wherein the touch-display layer comprises an organic light-emitting diode (OLED) display (para [0040] the OLED layer included in the OLED display panel. Para [0195] the touch screen controller 2222 may provide a driving signal for driving the touch panel TP, and receive and process an electrical signal corresponding to the capacitance change of the sensing units in the touch panel TP. Also, the fingerprint sensor 2223 may correspond to any of the various embodiments described above, and generate a fingerprint image by using OLEDs as light sources and sensing light reflected by a fingerprint of the user).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified/combined different embodiments of Chung in order to yield predictable result of providing fingerprint sensing.

Regarding claim 7, Chung teaches the apparatus, wherein a transmission of the collimator layer is in some range (para [0035] According to an example embodiment, the fingerprint sensor 12 may include a pinhole mask 12_1 through which the light reflected by the fingerprint passes and an image sensor 12_2 which senses the light passing though the pinhole mask 12_1 to generate an electrical signal. According to an example embodiment, the pinhole mask 12_1 may be implemented as an opaque material so that light is allowed to pass through pinholes, whereas the light is blocked from passing through a region in which the pinholes are not formed. Also, according to an example embodiment, the pinhole mask 12_1 may be implemented as a material having a low reflectivity.). However, Chung fails to teach within a range of −6 dB to 0 dB; as claimed.
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the apparatus of Chung with the transmission of the collimator layer within a range of -6 dB to 0 dB; because there are only finite number of predictable solution for the transmission. The transmission would be achieved through routine experimentation and optimization based upon a desired design criteria.

Fig 4), and wherein the collimator layer is configured to separate reflections resulting from angled illumination of walls of valleys (Fig 4 shows the arrangement wherein only certain portion of the reflection are passing through pinhole/collimator. Thus shows that the collimator layer is configured to separate reflections resulting from angled illumination of walls of valleys. See illustrated Fig 4 below).

    PNG
    media_image1.png
    602
    685
    media_image1.png
    Greyscale


para [0035 a fingerprint sensing system 10; Fig 1) comprising: a collimator layer (122; Fig 5) disposed under a display layer (Fig 1; OLED layer) and configured to collimate light (Fig 4; Fig 5; para [0069] a plurality of pinholes 122 for forming a focus of the light reflected and transmitted by the fingerprint according to the above-described example embodiments may be formed to pass through the first and second layers 120a and 120b.); and an image sensor (Fig 4; para [0065] mage sensor 12_2 ) configured to sense the collimated light (para [0037] the image sensor 12_2 may be implemented as a semiconductor layer or semiconductor chip in which a plurality of photoelectric conversion elements (e.g., photodiodes (PDs), phototransistors, photo gates, pinned PDs, etc.) are formed. According to one example embodiment, the image sensor 12_2 may be a semiconductor layer in which an image sensor such as a complementary metal-oxide-semiconductor (CMOS) image sensor (CIS) and a charge coupled device (CCD) is implemented. In the following description, it is assumed that the photoelectric conversion elements in the image sensor 12_2 are implemented as PDs), wherein the display layer is configured to emit light to illuminate a touching surface and to transmit reflected light from the touching surface to the collimator (Fig 4; para [0040] the OLED layer included in the OLED display panel and the pinhole mask 12_1 may be substantially disposed in parallel. Accordingly, light emitted from the plurality of OLEDs in the OLED layer may be transmitted in a direction towards the fingerprint located on a cover glass, and the light reflected by the fingerprint may be transmitted to the pinhole mask 12_1 within an angle of view formed by the pinhole in the pinhole mask 12_1), and wherein collimation by the collimator layer enables achieving a one-to-one imaging ratio between an area of the finger surface touching the transparent layer and an area of a corresponding image of the finger surface formed on the image sensor (Fig 3A; Fig 3B; para [0043] a plurality of fingerprint pixels W.sub.FP may be defined to correspond to the plurality of sensor pixels of the image sensor 12_2, and each of the fingerprint pixels W.sub.FP may correspond to an object region shown by one pinhole and one sensor pixel. A shape and size of the fingerprint pixel W.sub.FP corresponding to each pinhole may be determined according to variable factors such as a distance between the display panel 11 and the pinhole mask 12_1, a distance between the pinhole mask 12_1 and the image sensor 12_2, a thickness of the pinhole mask 12_1, a diameter of the pinhole, a shape of the pinhole, and the like. Para [0054] The PD included in the sensor pixel senses the light passing through the pinhole, and generates an electrical signal corresponding to the sensed light. In FIG. 3A, since one PD is formed in one sensor pixel,(= claimed one-to-one imaging ratio between an area of the finger surface touching the transparent layer and an area of a corresponding image of the finger surface formed on the pixelated image sensor) contrast data corresponding to the fingerprint pixel may be generated through a processing operation on the electrical signal generated from the one PD). (Note: claim as presented recites “achieving a one-to-one imaging ratio between an area of the surface touching the transparent layer and an area of a corresponding image of the finger surface formed on the pixelated image sensor” and this claimed aspect is achieved by collimator layer, as recited in the claim. Given the prior art teaches “collimator layer” it is achieving such result. Claim as presented, does not further describe which particular property or physical arrangement of different elements with respect to each other results in achieving the claimed result of one-to-one imaging ratio. Thus in absence of any particular feature in the claim, Examiner is interpreting the claim as achieving one-to-one imaging ratio by having collimator layer. And since prior art teaches “collimator layer” it is enabled to achieve one-to-one imaging ratio)
The embodiment of Chung as applied above fails to teach a processor and a touch-display layer; as claimed.
However, another embodiment of Chung teaches an apparatus for fingerprint sensing (Fig 33), the apparatus comprising: a processor (touch screen controller 2222; Fig 33) and a touch-display layer (TP+OLED; Fig 33) covered by a transparent layer (CG; Fig 33) and configured to emit light to illuminate a finger surface touching the transparent layer (para [0195]  the fingerprint sensor 2223 may correspond to any of the various embodiments described above, and generate a fingerprint image by using OLEDs as light sources and sensing light reflected by a fingerprint of the user).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified/combined different embodiments of Chung in order to yield predictable result of providing fingerprint sensing.

Regarding claim 11, Chung teaches the communication device, wherein the touch-display layer is covered by a transparent layer (cover glass; Fig 1; Fig 33), and wherein the touching surface comprises a surface of a finger touching the transparent layer (Fig 4), and wherein the touching surface includes ridges and valleys (Fig 4), and the collimator layer is configured to separate reflections resulting from angled Fig 4 shows the arrangement wherein only certain portion of the reflection are passing through pinhole/collimator. Thus shows that the collimator layer is configured to separate reflections resulting from angled illumination of walls of valleys. See illustrated Fig 4 above as provided for claim 9).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified/combined different embodiments of Chung in order to yield predictable result of providing fingerprint sensing.

Regarding claim 17, Chung teaches a fingerprint sensing apparatus (para [0035]  a fingerprint sensing system 10; Fig 1), the apparatus comprising: a display layer (Fig 1; OLED layer) configured to emit light to illuminate a touching surface and to transmit reflected light from the touching surface (para [0036]  in addition to the above-described OLED display panel and LCD panel, when light emitted from a light source of a display panel is reflected by a fingerprint and is transmitted in a direction towards a backplane of the display panel (or in a direction towards a fingerprint sensor 12); Fig 1; Fig 4) to a collimator layer (122; Fig 5; Fig 4; para [0040] the OLED layer included in the OLED display panel and the pinhole mask 12_1 may be substantially disposed in parallel. Accordingly, light emitted from the plurality of OLEDs in the OLED layer may be transmitted in a direction towards the fingerprint located on a cover glass, and the light reflected by the fingerprint may be transmitted to the pinhole mask 12_1 within an angle of view formed by the pinhole in the pinhole mask 12_1); the collimator layer (122; Fig 5) Fig 4; Fig 5; para [0069] a plurality of pinholes 122 for forming a focus of the light reflected and transmitted by the fingerprint according to the above-described example embodiments may be formed to pass through the first and second layers 120a and 120b.); and an image sensor (Fig 4; para [0065] mage sensor 12_2 ) configured to sense the collimated light (para [0037] the image sensor 12_2 may be implemented as a semiconductor layer or semiconductor chip in which a plurality of photoelectric conversion elements (e.g., photodiodes (PDs), phototransistors, photo gates, pinned PDs, etc.) are formed. According to one example embodiment, the image sensor 12_2 may be a semiconductor layer in which an image sensor such as a complementary metal-oxide-semiconductor (CMOS) image sensor (CIS) and a charge coupled device (CCD) is implemented. In the following description, it is assumed that the photoelectric conversion elements in the image sensor 12_2 are implemented as PDs), wherein collimation by the collimator layer enables achieving a one-to-one imaging ratio between an area of the finger surface touching the transparent layer and an area of a corresponding image of the finger surface formed on the image sensor (Fig 3A; Fig 3B; para [0043] a plurality of fingerprint pixels W.sub.FP may be defined to correspond to the plurality of sensor pixels of the image sensor 12_2, and each of the fingerprint pixels W.sub.FP may correspond to an object region shown by one pinhole and one sensor pixel. A shape and size of the fingerprint pixel W.sub.FP corresponding to each pinhole may be determined according to variable factors such as a distance between the display panel 11 and the pinhole mask 12_1, a distance between the pinhole mask 12_1 and the image sensor 12_2, a thickness of the pinhole mask 12_1, a diameter of the pinhole, a shape of the pinhole, and the like. Para [0054] The PD included in the sensor pixel senses the light passing through the pinhole, and generates an electrical signal corresponding to the sensed light. In FIG. 3A, since one PD is formed in one sensor pixel,(= claimed one-to-one imaging ratio between an area of the finger surface touching the transparent layer and an area of a corresponding image formed on the pixelated image sensor) contrast data corresponding to the fingerprint pixel may be generated through a processing operation on the electrical signal generated from the one PD). (Note: claim as presented recites “achieving a one-to-one imaging ratio between an area of the surface touching the transparent layer and an area of a corresponding image of the finger surface formed on the pixelated image sensor” and this claimed aspect is achieved by collimator layer, as recited in the claim. Given the prior art teaches “collimator layer” it is achieving such result. Claim as presented, does not further describe which particular property or physical arrangement of different elements with respect to each other results in achieving the claimed result of one-to-one imaging ratio. Thus in absence of any particular feature in the claim, Examiner is interpreting the claim as achieving one-to-one imaging ratio by having collimator layer. And since prior art teaches “collimator layer” it is enabled to achieve one-to-one imaging ratio).
The embodiment of Chung as applied above fails to teach a touch-display layer; as claimed.
However, another embodiment of Chung teaches an apparatus for fingerprint sensing (Fig 33), the apparatus comprising: a touch-display layer (TP+OLED; Fig 33) covered by a transparent layer (CG; Fig 33) and configured to emit light to illuminate a finger surface touching the transparent layer (para [0195]  the fingerprint sensor 2223 may correspond to any of the various embodiments described above, and generate a fingerprint image by using OLEDs as light sources and sensing light reflected by a fingerprint of the user).

Regarding claim 18, Chung teaches the apparatu, wherein a transparent layer (cover glass; Fig 1; Fig 33) covers the touch-display layer, and wherein the touching surface comprises a surface of a finger touching the transparent layer (Fig 4), and wherein the touching surface includes ridges and valleys (Fig 4), and the collimator layer is configured to separate reflections resulting from angled illumination of walls of valleys (Fig 4 shows the arrangement wherein only certain portion of the reflection are passing through pinhole/collimator. Thus shows that the collimator layer is configured to separate reflections resulting from angled illumination of walls of valleys. See illustrated Fig 4 above as provided for claim 9).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified/combined different embodiments of Chung in order to yield predictable result of providing fingerprint sensing.

Claims 4, 5, 6, 13, 14, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (2018/0012069) as applied to claim 1, 10 and 17 above, and further in view of He et al. (2017/0124370).

Regarding claim 4, Chung teaches the apparatus as explained for claim 1 above.
Chung fails to teach wherein the collimator layer comprises a fiber-optics plate including a collection of optical-fiber films bundled with an opaque separator material and is 
He teaches an apparatus for fingerprint sensing comprising a collimator layer configured to collimate reflected light (Collimator; Fig 5A;); wherein the collimator layer comprises a fiber-optics plate including a collection of optical-fiber films bundled with an opaque separator material (para [0091] The collimator 506 can be implemented using an optical fiber bundle of different fibers or one or more metal layer(s) with holes or openings. FIG. 5A shows the collimator 506 implemented using one or more metal layers 510 with holes or openings 512 as one collimator pixel of a larger collimator array. Para [0140] The optical collimator array 590 includes optical collimators formed in an opaque material structure 591 that is fabricated to have openings or light transmission tunnels 533 over photodetectors 533 to function as optical collimators for directing light onto the respective photodetectors 533. The optical collimator array 590 may also be structured similar to the collimator 506 in FIG. 5A and may be implemented using an optical fiber bundle of different fibers or one or more metal layer(s) with holes or openings) and is configured to achieve a narrow field-of-view (Fig 5A).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified Chung with the teachings of He, because this will provide arrangement for directing the reflected light towards the photodetectors in order to accurately capture fingerprints.
Chung and He fails to teach, within a range of +/−0.5 to +/−10 degrees; as claimed.


Regarding claim 5, Chung teaches the apparatus as explained for claim 1 above.
Chung fails to teach wherein the collimator layer comprises a micro-aperture plate including transparent glass or resin embedded in an opaque glass or resin material and is configured to provide a narrow field-of-view within a range of +/−0.5 to +/−10 degrees; as claimed.
He teaches an apparatus for fingerprint sensing comprising a collimator layer configured to collimate reflected light (Collimator; Fig 5A;); wherein the collimator layer comprises a micro-aperture plate including transparent glass or resin embedded in an opaque glass or resin material (para [0091] The collimator 506 can be implemented using an optical fiber bundle of different fibers or one or more metal layer(s) with holes or openings. FIG. 5A shows the collimator 506 implemented using one or more metal layers 510 with holes or openings 512 as one collimator pixel of a larger collimator array. Para [0140] The optical collimator array 590 includes optical collimators formed in an opaque material structure 591 that is fabricated to have openings or light transmission tunnels 533 over photodetectors 533 to function as optical collimators for directing light onto the respective photodetectors 533. The optical collimator array 590 may also be structured similar to the collimator 506 in FIG. 5A and may be implemented using an optical fiber bundle of different fibers or one or more metal layer(s) with holes or openings) and is configured to achieve a narrow field-of-view (Fig 5A).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified Chung with the teachings of He, because this will provide arrangement for directing the reflected light towards the photodetectors in order to accurately capture fingerprints.
Chung and He fails to teach, within a range of +/−0.5 to +/−10 degrees; as claimed.
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the apparatus of Chung and He with the field-of-view within a range of +/−0.5 to +/−10 degrees; because there are only finite number of predictable solution for the tilt angle. The field-of-view would be achieved through routine experimentation and optimization based upon a desired design criteria.

Regarding claim 6, Chung teaches the apparatus, further comprising a micro-lens layer (1850; Fig 28A) on top of the micro-aperture plate (para [0164] According to one example embodiment, the fingerprint sensor package 1800 may further include a light-intensity boosting micro lens array 1850. The micro-lens array 1850 may be located on an upper portion of the fingerprint sensor package 1800, and may include a plurality of micro-lenses corresponding to a plurality of pinholes included in the pinhole mask 1840. For example, the plurality of micro-lenses included in the micro-lens array 1850 may be aligned with the pinholes) and configured to separate angled-illumination reflections (Note: the claimed “configured to 

Regarding claim 13, Chung teaches the communication device as explained for claim 10 above.
Chung fails to teach wherein the collimator layer comprises one of a micro-aperture plate or a fiber-optics plate, and wherein the collimator layer is configured to provide a narrow field-of-view within a range of +/−0.5 to +/−10 degrees; as claimed.
He teaches an apparatus for fingerprint sensing comprising a collimator layer configured to collimate reflected light (Collimator; Fig 5A;); wherein the collimator layer comprises a micro-aperture plate (para [0091] The collimator 506 can be implemented using an optical fiber bundle of different fibers or one or more metal layer(s) with holes or openings. FIG. 5A shows the collimator 506 implemented using one or more metal layers 510 with holes or openings 512 as one collimator pixel of a larger collimator array. Para [0140] The optical collimator array 590 includes optical collimators formed in an opaque material structure 591 that is fabricated to have openings or light transmission tunnels 533 over photodetectors 533 to function as optical collimators for directing light onto the respective photodetectors 533. The optical collimator array 590 may also be structured similar to the collimator 506 in FIG. 5A and may be implemented using an optical fiber bundle of different fibers or one or more metal layer(s) with holes or openings) and is configured to provide a narrow field-of-view (Fig 5A).

Chung and He fails to teach, within a range of +/−0.5 to +/−10 degrees; as claimed.
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the apparatus of Chung and He with the field-of-view within a range of +/−0.5 to +/−10 degrees; because there are only finite number of predictable solution for the tilt angle. The field-of-view would be achieved through routine experimentation and optimization based upon a desired design criteria.

Regarding claim 14, Chung teaches communication device, further comprising a micro-lens layer (1850; Fig 28A) on top of the micro-aperture plate (para [0164] According to one example embodiment, the fingerprint sensor package 1800 may further include a light-intensity boosting micro lens array 1850. The micro-lens array 1850 may be located on an upper portion of the fingerprint sensor package 1800, and may include a plurality of micro-lenses corresponding to a plurality of pinholes included in the pinhole mask 1840. For example, the plurality of micro-lenses included in the micro-lens array 1850 may be aligned with the pinholes) and configured to separate angled-illumination reflections (Note: the claimed “configured to separate angled-illumination reflections” is interpreted as intended results type of claim limitations).

para [0035] According to an example embodiment, the fingerprint sensor 12 may include a pinhole mask 12_1 through which the light reflected by the fingerprint passes and an image sensor 12_2 which senses the light passing though the pinhole mask 12_1 to generate an electrical signal. According to an example embodiment, the pinhole mask 12_1 may be implemented as an opaque material so that light is allowed to pass through pinholes, whereas the light is blocked from passing through a region in which the pinholes are not formed. Also, according to an example embodiment, the pinhole mask 12_1 may be implemented as a material having a low reflectivity.).
Chung fails to teach wherein the collimator layer comprises one of a micro-aperture plate or a fiber-optics plate, and wherein the collimator layer is configured to provide a narrow field-of-view within a range of +/−0.5 to +/−10 degrees, and wherein the collimator layer provides a transmission within a range of −6 dB to 0 dB; as claimed.
He teaches an apparatus for fingerprint sensing comprising a collimator layer configured to collimate reflected light (Collimator; Fig 5A;); wherein the collimator layer comprises a micro-aperture plate (para [0091] The collimator 506 can be implemented using an optical fiber bundle of different fibers or one or more metal layer(s) with holes or openings. FIG. 5A shows the collimator 506 implemented using one or more metal layers 510 with holes or openings 512 as one collimator pixel of a larger collimator array. Para [0140] The optical collimator array 590 includes optical collimators formed in an opaque material structure 591 that is fabricated to have openings or light transmission tunnels 533 over photodetectors 533 to function as optical collimators for directing light onto the respective photodetectors 533. The optical collimator array 590 may also be structured similar to the collimator 506 in FIG. 5A and may be implemented using an optical fiber bundle of different fibers or one or more metal layer(s) with holes or openings) and is configured to provide a narrow field-of-view (Fig 5A).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified Chung with the teachings of He, because this will provide arrangement for directing the reflected light towards the photodetectors in order to accurately capture fingerprints.
Chung and He fails to teach, within a range of +/−0.5 to +/−10 degrees;… within a range of −6 dB to 0 dB; as claimed.
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the apparatus of Chung and He with the field-of-view within a range of +/−0.5 to +/−10 degrees; because there are only finite number of predictable solution for the tilt angle. The field-of-view would be achieved through routine experimentation and optimization based upon a desired design criteria. It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the apparatus of Chung with the transmission of the collimator layer within a range of -6 dB to 0 dB; because there are only finite number of predictable solution for the transmission. The transmission would be achieved through routine experimentation and optimization based upon a desired design criteria.

1850; Fig 28A) on top of the micro-aperture plate (para [0164] According to one example embodiment, the fingerprint sensor package 1800 may further include a light-intensity boosting micro lens array 1850. The micro-lens array 1850 may be located on an upper portion of the fingerprint sensor package 1800, and may include a plurality of micro-lenses corresponding to a plurality of pinholes included in the pinhole mask 1840. For example, the plurality of micro-lenses included in the micro-lens array 1850 may be aligned with the pinholes) and configured to separate angled-illumination reflections (Note: the claimed “configured to separate angled-illumination reflections” is interpreted as intended results type of claim limitations).

Claims 3, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (2018/0012069) as applied to claim 2 above, and further in view of Ng et al. (2010/0073530).

Regarding claim 3, Chung teaches the apparatus as explained for claim 2 above.
Chung fails to teach wherein the pixelated image sensor comprises a thin-film transistor (TFT)-based organic imager; as claimed.
Ng teaches an image sensor, wherein the image sensor comprises a thin-film transistor (TFT)-based organic imager (para [0057]  The light sensing elements 1005, 1010, and 1015 may be organic MIS capacitors or organic TFTs, or a combination of organic MIS capacitors and organic TFTs; Claim 15).


Regarding claim 12, Chung teaches the communication device wherein the touch-display layer comprises an organic light-emitting diode (OLED) display (para [0040] the OLED layer included in the OLED display panel. Para [0195] the touch screen controller 2222 may provide a driving signal for driving the touch panel TP, and receive and process an electrical signal corresponding to the capacitance change of the sensing units in the touch panel TP. Also, the fingerprint sensor 2223 may correspond to any of the various embodiments described above, and generate a fingerprint image by using OLEDs as light sources and sensing light reflected by a fingerprint of the user).
Chung fails to teach wherein a pixelated image sensor comprises a thin-film transistor (TFT)-based organic imager; as claimed.
Ng teaches an image sensor, wherein the image sensor comprises a thin-film transistor (TFT)-based organic imager (para [0057]  The light sensing elements 1005, 1010, and 1015 may be organic MIS capacitors or organic TFTs, or a combination of organic MIS capacitors and organic TFTs; Claim 15).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified image sensor of Chung with the one as taught by Ng, in order to yield predictable result of providing image sensing.

Allowable Subject Matter
Claims 8, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 8, prior art of record fails to teach the following claim limitations of “wherein a total feature signal-to-noise ratio (FSNR) value of the touch-display layer and the underlying layers amounts to more than 12 dB”; in combination with all other claim limitations. Regarding claim 15, prior art of record fails to teach the following claim limitations of “wherein a total feature signal-to-noise ratio (FSNR) value of the touch-display layer and the underlying layers amounts to more than 12 dB”; in combination with all other claim limitations.

Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive. Remarks on page 8 regarding claims 1, 10 and 17 are considered; however upon taking into consideration the claim as a whole in view of amended claim features, and in view of the disclosure, the claim was determined to be still broad in scope to read on prior art Chung. During the interview, Examiner made some suggestions and also indicated “further closer consideration would be required in view of how the claims are amended and filed with formal response”. Thus, upon further consideration, it does not appear the scope of the claim changed in order to overcome prior art of record. Specifically, the claim does not recite how the one-to-one imaging is achieved. The claim as presented, recites collimation by collimator layer; and relied upon prior also teaches such collimator providing same function of allow reflected light to reach underlying layer. Without the claim reciting any specific/particular additional arrangement of different elements OR any particular feature on achieving such one-to-one imaging ratio, the claim is broader in scope to read on prior art Chung. Furthermore, Examiner reviewed the cited portion of specification which in para [0015] states the following “In one or more implementations, the collimator collimates the reflected light to enable a one-to-one imaging ratio between an area of the finger surface touching the transparent layer and an area of a corresponding image formed on the pixelated image sensor. In other words, the reflected light reaching a pixel of the organic imager through the collimator layer is transmitted through an area of the organic imager approximately equal to an area of the pixel. The pixelated image sensor can be a thin-film transistor (TFT)-based organic imager. In some embodiments, the collimator layer is a fiber-optics plate made of a collection of optical fiber films bundled with an opaque separator material. In one or more implementations, the collimator layer is a micro-aperture plate including transparent glass or resin embedded in an opaque glass or resin material. The collimator layer of the subject technology can achieve a NFV of approximately +/- 3 degrees and a transmission within a range of about -6 dB to 0 dB”. When the claim is read on light of this cited portion and other portions as well, as best understood, the claim as presented achieves a one-to-one imaging ratio dues to the . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623